Gould, Chief Justice.
At the time Schuster’s rights attached to the premises for which he sued, the record showed the legal title to be in Porter, the defendant in execution, but it also showed that Porter had resold said premises to La Londe, and had, by title bond, obligated himself to reconvey to'La Londe on the payment of §4,000, to be paid on or before May 16, 1879, a time then passed. By the registration of this title bond, Schuster, when he purchased at the execution sale, had constructive notice of what appeared on the face of the bond, and that if La Londe had paid the §4,000, or had paid whatever was the true consideration of said bond, he was the real owner of the premises. The validity of the title bond to secure the premises to La Londe was not destroyed, nor was the effect of its registration to protect him against subsequent purchasers from Porter impaired, by reason of the fact that the true consideration "was a much less sum than that recited, or was something entirely different. The evidence is that long before Schuster obtained his judgment against Porter, La Londe had paid to Porter the amount actually due the latter, and although that amount wTas greatly less than that recited in the bond, the payment sufficed to divest Porter of all his right in and to the premises. Schuster was1 certainly bound to inquire whether La Londe had paid the §4,000, or had in any way complied with- his part of the contract, and such inquiry would have led to the information that La Londe’s rights under the bond were complete.
It follows from these views that appellant, by reason of the registration of the title bond, had constructive notice of whatever rights and equities La Londe had thereunder; and if, as claimed by plaintiff in error, any errors "were committed by the court or jury affecting." only the question of notice, that these errors did not operate to his injury and can constitute no ground for reversing the judgment.
The objection, after verdict, that a juror was not a freeholder, certainly comes too late.
The judgment is affirmed.
Affirmed.
[Opinion delivered April 18, 1882.]